Plaintiff in error was convicted in the county court of Creek county on the 6th day of December, 1910, on a charge of violating the prohibitory law, and on the 10th day of said month was sentenced to pay a fine of fifty dollars and be imprisoned in the county jail for a period of sixty days. The appeal was perfected in this court on April 3, 1911. Upon a careful examination of the record we find no errors sufficient to justify a reversal of this cause. The judgment of the trial court is affirmed.